DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 6-8, 10-12, and 17-19 are allowable. The restriction requirement between species/inventions, as set forth in the Office action mailed on 18 November 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 18 November 2019 is hereby withdrawn.  Claims 2-3, 9, and 13-14, directed to a control system of an appliance and washing machine therewith are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to a method of phase control of an appliance is withdrawn from consideration because this claim does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 12, claiming a control system of an appliance having a motor and a washing machine therewith, comprising: an inverter circuit configured to provide power to the motor, the inverter circuit having a direct-current (DC) bus; a controller device powered by the DC bus; a phase fired control device operatively coupled to an input of the inverter circuit, wherein the phase fired control device is configured to control a magnitude of voltage applied to the DC bus based on a phase on angle of the phase fired control device; and a current-limiting circuit operatively coupled between the phase fired control device and the inverter circuit, wherein the current-limiting circuit comprises a resistance and a bypass that bypasses the resistance while the appliance is in a fully operational state, and wherein the resistance limits current during charging of bulk capacitors, filter capacitors, or power capacitors associated with the DC bus and the motor.
The closest prior art of record is that of U.S. Patent Application Publication No. 20110198922 to Dames et al. (Dames).  Dames teaches a smart responsive electrical load controller for a washing machine therewith including a triac device, comprising an inverter circuit configured to provide power to the motor.  Dames does not teach that the inverter circuit having a direct-current (DC) bus; a controller device powered by the DC 
The advantage of the current invention over that of the prior art to Dames is that by having an appliance/washing machine according to the configuration as above, specifically wherein the current-limiting circuit has a resistance wherein the resistance limits current during charging of bulk capacitors, filter capacitors, or power capacitors associated with the DC bus and the motor, the appliance/washing machine may be controllably charged and the longevity thereof increased and wherein the DC voltage of the DC bus may be reduced considerably, thereby increasing safety while still powering the controller device without a blackout condition.
Since claims 1 and 12 are allowed, claims 2-3, 6-11, 13-14, and 17-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711